Exhibit 10.4c

LOGO [g79633image001.jpg]

August 23, 2007

Mr. Dan Ingram

Senior Vice President – Sales and Marketing

Constar International, Inc.

One Crown Way

Philadelphia, PA 19154

 

Re: Schedule C [***]

Dear Dan:

As it relates to the [***] contained in Schedule C of the Contract Amendment
dated November 13, 2006 between New Century Beverage Company and Constar
International to purchase PET Containers, the following [***] shall be added to
Schedule C [***].

[***]

[***]

[***]

Please indicate your acceptance of the above by signing below and returning the
enclosed original to my attention.

Sincerely,

 

Dianne Sutter           By   /s/ Dianne Sutter        

Dianne Sutter

Vice President – Plastic Bottles & Closures

Date: August 30, 2007

 

Agreed and accepted

Constar International

    By:   /s/ Daniel Ingram     By:   /s/ Leonard D. Ross Name:     Daniel
Ingram     Name:     Leonard D. Ross Title:   Senior Vice President Sales &
Marketing     Date:   August 30, 2007 Date:   August 23, 2007      